Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
The following is a Final Office action to Application Serial Number 14/929,149, filed on October 30, 2015.  In response to Examiner’s Office Action of May 18, 2021, Applicant, on August 17, 2021, amended claims 1, 11, and 19, and added claims 21-22.  Claims 1, 4-11 and 14-22 are pending in this application and have been rejected below.
Response to Amendment
Applicant’s amendments are acknowledged.
The 35 U.S.C. § 103 rejections are hereby amended pursuant to applicants amendments. Updated 35 U.S.C. § 103 rejections have been applied to amended claims. Please refer to the § 103 rejection for further explanation and rationale.  
Response to Arguments
Applicant’s arguments filed August 17, 2021 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed August 17, 2021.
On Pg. 11-12 of the Remarks, with respect to the claim rejection(s) under 35 U.S.C. § 103 , Applicant argues that Free, Rodrigue, Gross, nor any combination thereof, discloses, teaches, or suggests, "causing the CAD system operating on the computer system to inform a user when the first capability of the first potential supplier and the first capability of the second potential supplier are tied".   In response, new 

Reasons for Overcoming 35 USC § 101
The following is an examiner’s statement of reasons for overcoming the 101 rejection:
The claim limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include: at 2A, Prong 2 – improving computing technology; solution rooted in computing technology - based on 
wherein identifying the discrete shape comprises calculating, from a plurality of points on the software model, a position of a point of the plurality of points in a three-dimensional space; 
causing the CAD system operating on the computer system to receive, by a graphical user interface (GUI), user inputted preferences including values for delivery and quality of manufacture; 
and causing the CAD system operating on the computer system to populate at least a portion of the GUI with information related to the selected supplier according to the user inputted preferences including values for delivery and quality of manufacture.
Thus, the limitations are applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.

Claim Objections
Claim 22 is objected to because of the following informalities:  The claim references “A method according to claim 11,” where claim 11 is a system claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: tie

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-11, and 14-20  are rejected under 35 U.S.C. 103 as being unpatentable over Free, US Publication No. 20110047140A1 [hereinafter Free] in view of Rodrigue et al., US Publication No. 20060235706A1 [hereinafter Rodrigue] in further view of Gross, US Publication No. 20060253214A1 [hereinafter Gross] and in further view of Mintz, WIPO Publication No WO9709666A2 [hereinafter Mintz].
Regarding Claim 1, Free specifically teaches
In a computer system including at least one processor and at least one computer readable medium storing machine-executable instructions that are executed by the processor, a method carried out by the computer system when executing the instructions comprising: (Free Par. 49- “The real-world transactional based computer system 100 may operate in a networked environment using logical connections to one or more other remote computers, such as remote client computers 105."; Par. 56- “The client computer 105 may have access to a computer aided design (CAD) file 152 stored in a digital storage media 160, such as on a hard disk drive.”);
causing an interrogator operating on the computer system to parse a software model of a product to be manufactured to generate values for respective ones of a first set of parameters indicating manufacturing requirements associated with the product to be manufactured (Free Par. 1-“The invention relates to a computer system for matching computer-aided design (CAD) models of individual components or complete assemblies with real-world transactional data for the purpose of automating the process of determining market-related information such as pricing, optimal manufacturers, optimal manufacturing processes or cost comparison of product features and attributes.”; Par. 22- “The geometry based search engine can comprise an indexing software module that provides the algorithms for unique shape signatures based on the geometry of the digital CAD model. The results or numerical values from these unique shape signatures can form the index data of the indexed CAD assets database.”; Par. 36-“FIG. 4 illustrates an exemplary display of the sample computer aided design (CAD) model of FIG. 2 that was provided by a user and which also lists relevant technical attribute data of the CAD model that may have been searched according to one exemplary embodiment of the invention.”);
wherein parsing the software model comprises: identifying a discrete shape from the software model as a function of computer assisted design (CAD) commands associated with the software model; wherein identifying the discrete shape comprises calculating, from a plurality of points on the software model, a position of a point of the plurality of points in a three-dimensional space  (Free Par. 70-“ According to one exemplary embodiment, orthogonal views of a digital CAD model 200 can be calculated by the indexing software module 165. The indexing software module 165 can then create a distance map which places shapes from the orthogonal views in virtual space relative to the three-dimensional coordinate system of the digital CAD model 200. The software 165 can then assign vectors to the digital CAD model 200, according to the search tolerance selected by the computer user. Such index data can be calculated for each digital CAD model 200A, 200B, and 200C in the real-world database 175”; Par. 136-“Other shape signatures known to one of ordinary skill in the art that can produce index data for the CAD model 200 include, but are not limited to: shape distribution functions, which represent the shape of the CAD model 200 as a probability distribution sampled from a "shape function" measuring geometric properties of the CAD model 200“; Par. 138-139- “In addition to using one or more shape signatures to calculate the index data for CAD model 200, the geometry based search engine 135 can also determine attribute data 212 for the CAD model 200 such as the bounding box 705. The bounding box 705 can be designed such that it completely envelopes the CAD model 200. The geometry based search engine 135 and other software tools can analyze the geometric CAD model 200 and generate various other technical attribute data 212 (that is usually not indexed but can be used by the search manager 125 to refine results of geometry index data searches) such as the center of mass (CM) as well as moments of inertia along the X, Y, and Z co-ordinate plane directions, or the exact length of one side of the object, for example BoxY. This technical attribute data 212 illustrated in FIG. 7 are only examples of numerous geometric parameters that may be derived from the CAD model 200 by the geometry based search engine 135.”) ;
determining a manufacturing requirement for the product to be manufactured as a function of the identified shape, wherein the manufacturing requirement comprises CAD data and user data ; (Free Par. 139- “The geometry based search engine 135 and other software tools can analyze the geometric CAD model 200 and generate various other technical attribute data 212 (that is usually not indexed but can be used by the search manager 125 to refine results of geometry index data searches) such as the center of mass (CM) as well as moments of inertia along the X, Y, and Z co-ordinate plane directions, or the exact length of one side of the object, for example BoxY. This technical attribute data 212 illustrated in FIG. 7 are only examples of numerous geometric parameters that may be derived from the CAD model 200 by the geometry based search engine 135.”; Par. 29-31-“ Model level data is often (at the discretion of the CAD user) stored in the digital CAD file, and is often associated with the geometry in the CAD model, but cannot be derived from the model geometry. Model level data can include, but is not limited to, any text annotations, callouts listed in a CAD drawing adjacent to model geometry, title block, notes, Product Manufacturing Information (PMI) such as Geometric Dimensioning and Tolerancing (GD&T) information, Group Technology (GT) codes, design features, and manufacturing instructions, and other like parameters.] Like technical attribute data, transactional data can be used by a computer user with a non-geometry based search manager to further refine results generated from an geometric index data search or if the computer user wishes to initiate a new search without a CAD model.”) ;
and generating values for respective ones of a first set of parameters indicating the determined manufacturing requirement for the product to be manufactured (Free Par. 1- “The invention relates to a computer system for matching computer-aided design (CAD) models of individual components or complete assemblies with real-world transactional data for the purpose of automating the process of determining market-related information such as pricing, optimal manufacturers, optimal manufacturing processes or cost comparison of product features and attributes.”; Par. 104-“ The quote average search parameter 232 can include any amount of currency associated with the costs to produce the object represented by the CAD model 200.”;Par. 114-“ Referring now to FIG. 3, this Figure illustrates an exemplary display of results from a geometry only search using geometry index data 800, 800A, 800C and technical attribute data 212 according to one exemplary embodiment of the invention. The search results of FIG. 3 are based on index data derived from the digital CAD model 200 of FIG. 2 and the values provided for the technical attribute data 212.”);
causing the computer system to compare the value of a first parameter of the first set of parameters to values of corresponding first parameters of the second and third sets of parameters, respectively, and determining which of the first and second potential suppliers better meet the manufacturing requirement associated with the first parameter of the first set of parameters (Free Par. 65-66 “The websites that promote business allow a designer to send out a request for quote (RFQ) or a single request for proposal (RFP) on a project that can be received by many different manufacturers. One exemplary website that facilitates such transactions between designers and manufacturers is MFG.com, which is the assignee of this invention as of the filing date of this disclosure.  Par. 66- Each manufacturer who uses a website (supported by real-world transactional database 175) to receive RFQs or RFPs can respond through the website with a quote or proposal. These quotes and proposals, as well as transactional and CAD data provided with the RFQs and RFPs, can be maintained in the real-world database 175. The CAD models in this real-world database 175 can be indexed with the indexing software 165 to form the indexed CAD assets database 150.”; Par. 79-“ The CAD model 200 illustrated in FIG. 2 comprises a cube 203 that is coupled to a cylinder 206. The cylinder 206 may also include a hole 209 that penetrates entirely through the cylinder 206 as well as through the cube 203. To uncover CAD models in the indexed CAD assets database 150 that may be similar to CAD model 200, the geometry based search engine 135 can compare parameters based on the geometry of the CAD model 200 and that represent the shape of the CAD model 200.”; Par. 122-“The display 400 also comprises a selectable accuracy match value scale 405. In one exemplary GUI implementation, a computer user could select a movable pointer 410 to indicate how closely matched the next search results should be for subsequent search queries. Other ways to adjust the accuracy match value are not beyond the scope of the invention. In alternative embodiments (not illustrated), a computer user could type in a numerical value in an on screen field or select a drop down menu with values to adjust the accuracy match value.”);
causing a supplier evaluation module operating on the computer system to compare the value of a first parameter of the first set of parameters to values of corresponding first parameters of the second and third sets of parameters, respectively, (Free Par. 122- “The display 400 also comprises a selectable accuracy match value scale 405. In one exemplary GUI implementation, a computer user could select a movable pointer 410 to indicate how closely matched the next search results should be for subsequent search queries. Other ways to adjust the accuracy match value are not beyond the scope of the invention. In alternative embodiments (not illustrated), a computer user could type in a numerical value in an on screen field or select a drop down menu with values to adjust the accuracy match value.”; Par. 123-“User-controlled filters could be set to control the number of models that are returned as a result of the search. A low value would open the filter allowing relatively many models to be returned as the result of a search, while a higher value would return fewer models. The geometry based search engine 135 can use these accuracy match values in their internal algorithms to select, for example, any parts with similar shape or topology as parts represented by CAD models 200A and 200B, and wherein the bounding box X dimension 215A might have a value ranging from 25 to 35 millimeters.”);
and determining a first capability for each of the first and second potential suppliers “as a function of the comparison of the value of the first parameter of the first set of parameters to the values of the values of corresponding first parameters of the second and third sets of parameters” (Free Par. 116-“The accuracy match value 309 can be based on variables computed by algorithms in the geometry based search engine 135, and/or other commercially available software. Other methods for calculating accuracy match values are not outside the scope of the invention. Accuracy match values are known to one of ordinary skill in the art.”; Par. 128- “In FIG. 6, the second CAD model 200B of FIG. 3 is not present because, although it has similar shape, it exhibits the following differences: its process search parameter 205 of material 223 (Copper) did not match the selected material 223 (5) of FIG. 5 which was aluminum; its average price value 232 ($1.75) was substantially lower than the selected value 232(5) of $2.75 plus or minus the accuracy value; and its geometry was different where the second CAD model had a larger surface area in general and the cube 203 had a hole 305. It is noted that the lower price value 232 of $1.75 may be a desirable value relative to the selected value 232(5) of $2.75, but this was only pointed out as a difference in transactional data between the CAD models 200.”);
“causing a supplier evaluation module operating on the computer system to compare the value of a second parameter of the first set of parameters to values of corresponding second parameters of the second and third sets of parameters, respectively,” and determining a second capability for each of  the first and second potential suppliers “as a function of the comparison of the value of the second parameter of the first set of parameters to the values of the values of corresponding second parameters of the second and third sets of parameters” (Free Par. 116-“ The accuracy match value 309 can be based on variables computed by algorithms in the geometry based search engine 135, and/or other commercially available software. Other methods for calculating accuracy match values are not outside the scope of the invention. Accuracy match values are known to one of ordinary skill in the art.”; Par. 123-“User-controlled filters could be set to control the number of models that are returned as a result of the search. A low value would open the filter allowing relatively many models to be returned as the result of a search, while a higher value would return fewer models. The geometry based search engine 135 can use these accuracy match values in their internal algorithms to select, for example, any parts with similar shape or topology as parts represented by CAD models 200A and 200B, and wherein the bounding box X dimension 215A might have a value ranging from 25 to 35 millimeters.; Par. 128- “In FIG. 6, the second CAD model 200B of FIG. 3 is not present because, although it has similar shape, it exhibits the following differences: its process search parameter 205 of material 223 (Copper) did not match the selected material 223 (5) of FIG. 5 which was aluminum; its average price value 232 ($1.75) was substantially lower than the selected value 232(5) of $2.75 plus or minus the accuracy value; and its geometry was different where the second CAD model had a larger surface area in general and the cube 203 had a hole 305. It is noted that the lower price value 232 of $1.75 may be a desirable value relative to the selected value 232(5) of $2.75, but this was only pointed out as a difference in transactional data between the CAD models 200.”);
and causing the CAD system operating on the computer system to populate at least a portion of the GUI with information related to the selected supplier … (Free Figure 3; Par. 120- “While not illustrated, under a preferences menu, a computer user could select default transactional and process data 312 that should be displayed after every search. Also, any of the information positioned on the display 300 may contain links, such as hybertext links or thumbnail images links, to additional files that may provide more information about a particular CAD model 200. For example, the first, second, and third CAD models 200A-200C may have hypertext links to more detailed files such that when the computer user selects a particular CAD model 200 in display 300, the computer user could be presented with additional information such as the full record of the transactional data and process data for the selected CAD model 200. Alternatively, "additional information" cues or selection boxes could be positioned adjacent to each CAD model that could activate or bring up the full records as noted above if selected by the computer user. Other graphical user interfaces (GUIs) and usage workflows not described are within the scope of the invention.”).
Free teaches comparing parameters and the following feature is expounded upon by a teaching taught by Rodrigue:
causing the CAD system operating on the computer system to receive a second set of parameters indicating a plurality of manufacturing capabilities associated with a first potential supplier (Rodrigue Par. 38- “It is to be understood that a plurality of identified manufacturers may join together, or be joined together, to enable a complete response to the bid request. The manufacturing equipment capabilities of the one or more identified manufacturers are then identified (step 204). Next, the obtained product information [2nd set of parameters] is translated into information form that is compatible with the product manufacturing information required by the one or more identified manufacturers, preferably through the translation function 20 (step 205). The compatible product information is then associated with the product fabrication function 30 to generate product fabrication information relevant to the one or more identified manufacturers, such as machinery to be used, machinery settings, manhours required to fabricate the requested product(s), and cost of materials (step 206).”Par.40- The database 130, which may be the same one storing the gathered product information, but which may alternatively be on e or a plurality of other databases, is then queried… The query made may be based on materials availability near the manufacturer, the number and type of pieces of manufacturing equipment locate at the manufacture’s site or sites, the number and skill level of its employees, the availability to meet desired supply deadlines… Par. 41- Upon identifying relevant manufactures and their capabilities and notifying them of the bid request, the translation function 20 is activated through the computing system 100 to translate product information into materials and machining instructions. One example of a computer program suitable to perform as the translation function 20 is the SolidWorks.RTM. 3-D mechanical design software available from the SolidWorks Corporation of Concord, Mass. The SolidWorks.RTM. software may be used to input the programming codes for a particular manufacturing machine, translate the gathered product information into manufacturing instructions for the machine, and output machining instructions for that machine.” );
causing the CAD system operating on the computer system to receive a third set of parameters indicating a plurality of manufacturing capabilities associated with a second potential supplier; (Rodrigue Par. 38- “It is to be understood that a plurality of identified manufacturers may join together, or be joined together, to enable a complete response to the bid request. The manufacturing equipment capabilities of the one or more identified manufacturers are then identified (step 204); Par41-“One example of a computer program suitable to perform as the translation function 20 is the SolidWorks.RTM. 3-D mechanical design software available from the SolidWorks Corporation of Concord, Mass. The SolidWorks.RTM. software may be used to input the programming codes for a particular manufacturing machine, translate the gathered product information into manufacturing instructions for the machine, and output machining instructions for that machine.”);
and “determining a first capability for each of the first and second potential suppliers” as a function of the comparison of the value of the first parameter of the first set of parameters to the values of the values of corresponding first parameters of the second and third sets of parameters (Rodrigue –“Par. 40-“The database 130, which may be the same one storing the gathered product information, but which may alternatively be one or a plurality of other databases, is then queried to identify SME manufacturers who may have the capability to manufacture the product. The query made may be based [parameters] on materials availability near the manufacturer, the number and type of pieces of manufacturing equipment located at the manufacturer's site or sites, the number and skill level of its employees, the availability to meet desired supply deadlines, the manufacturer's authorization to work on potentially sensitive products, such as for the Department of Defense, and the interest of the manufacturer in manufacturing the product. Other parameters. may be considered in the evaluation of the manufacturers to be identified.”; Par. 42-“ The output information from the translation function output is combined with the costs information provided by the particular manufacturer to generate through the product fabrication function 30 information regarding manpower requirements, machine usage requirements, quality control practices, scheduling, product output parameters and expected pricing.”)
“and determining a second capability for each of  the first and second potential suppliers” as a function of the comparison of the value of the second parameter of the first set of parameters to the values of the values of corresponding second parameters of the second and third sets of parameters(Rodrigue –“Par. 40-“The database 130, which may be the same one storing the gathered product information, but which may alternatively be one or a plurality of other databases, is then queried to identify SME manufacturers who may have the capability to manufacture the product. The query made may be based [parameters] on materials availability near the manufacturer, the number and type of pieces of manufacturing equipment located at the manufacturer's site or sites, the number and skill level of its employees, the availability to meet desired supply deadlines, the manufacturer's authorization to work on potentially sensitive products, such as for the Department of Defense, and the interest of the manufacturer in manufacturing the product. Other parameters. may be considered in the evaluation of the manufacturers to be identified.”; Par. 42-“ The output information from the translation function output is combined with the costs information provided by the particular manufacturer to generate through the product fabrication function 30 information regarding manpower requirements, machine usage requirements, quality control practices, scheduling, product output parameters and expected pricing.”)
Free is a computer system used for matching computer-aided models to support identifying optimal manufacturer in the RFQ/RFP process and Rodrigue is a system that supports rapid response to bid requests.  Both are directed to creating an optimal bid response with multiple suppliers. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Free to utilize the parameters for comparing suppliers, as taught by Rodrigue, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Free with the motivation of translating technical information into manufacturing specifications and allowing multiple manufacturers to partner together to meet product requirements (Rodrigue Par. 21).
Free in view Rodrigue teach comparing manufactures to support optimal selection and the feature is expounded upon in the following teaching of Gross:
causing the CAD system operating on the computer system to select a supplier from the first and second potential suppliers as a function of the determined first and second capabilities of the first and second potential suppliers (Gross – Par. 35-“ The generated manufacturing information is optionally presented to the designer using the CAD program user interface as a quotation that becomes contractually binding between the designer and manufacturer when accepted by the designer.”; Par. 36-“ In embodiments wherein the database contains manufacturing information from multiple manufacturers, the design system advantageously provides the designer with an easy way to compare the capabilities of multiple manufacturers. For example, in one such embodiment the generated manufacturing information is provided in the form of a list of quotations received from different manufacturers. The quotation can include a table or other data representation, that includes some or all of the following: the manufacturer/supplier name, manufacturing cost per unit, setup cost, material handling cost, expedited delivery cost, lead time, manufacturer quality rating, required deposit/down payment, manufacturer location, and other data, such as other manufacturing information provided by manufacturers via user interface 134 discussed below. The quotations are optionally sorted based on user specified and/or default criteria such as manufacturing cost per unit, setup cost, material handling cost, expedited delivery cost, lead time, manufacturer quality rating, deposit/down payment, manufacturer location and other quote criteria. This allows the designer to select a manufacturer based on a comparison of a wide variety of different factors, although in certain embodiments the design system is optionally configured to automatically select a preferred manufacturer based on predefined criteria, or to automatically select a subset of the manufacturers based on predefined criteria.”);
causing the CAD system operating on the computer system to inform a user when the first capability of the first potential supplier and the first capability of the second potential supplier…(Gross Par. 10-“ The manufacturing information is received from the manufacturer before the design information is received from the designer. The method further comprises providing the cost estimate to the designer in the form of a binding quotation. The method further comprises receiving a quotation acceptance from the designer. The method further comprises providing the manufacturer with an order to produce the component.”; Par. 35-36; Par. 68-“ This design system then submits the component design to the selected manufacturer with a notification that the designer has accepted the binding quotation, as illustrated in operational block 318. This arrangement advantageously expedites the process of selecting a manufacturer.”)
causing the CAD system operating on the computer system to receive, by a graphical user interface (GUI), user inputted preferences including values for delivery and quality of manufacture(Gross –Par. 36-“ In embodiments wherein the database contains manufacturing information from multiple manufacturers, the design system advantageously provides the designer with an easy way to compare the capabilities of multiple manufacturers. …The quotation can include a table or other data representation, that includes some or all of the following: the manufacturer/supplier name, manufacturing cost per unit, setup cost, material handling cost, expedited delivery cost, lead time, manufacturer quality rating, required deposit/down payment, manufacturer location, and other data, such as other manufacturing information provided by manufacturers via user interface 134 discussed below. … This allows the designer to select a manufacturer based on a comparison of a wide variety of different factors, although in certain embodiments the design system is optionally configured to automatically select a preferred manufacturer based on predefined criteria, or to automatically select a subset of the manufacturers based on predefined criteria.; Par. 57-“FIG. 4 illustrates an example manufacturer pane 106, which is configured to provide a graphical comparison of available manufacturers. For example, in one embodiment the manufacturer pane 106 includes a manufacturer location map 128 illustrating relative geographical locations of available manufacturers, a graphical estimated assembly cost comparison 130, and a graphical estimated lead time comparison 132. The assembly cost comparison 130 provides a list of manufacturers and a cost estimate for the listed manufacturers to make a selected component. Likewise, the lead time comparison 132 provides a list of manufacturers and a lead time estimate for the listed manufacturers to make a selected component. The graphical comparisons 130, 132 optionally provide comparison data for only qualified manufacturers in one embodiment.)”
and causing the CAD system operating on the computer system to populate at least a portion of the GUI with information related to the selected supplier ‘according to the user inputted preferences including values for delivery and quality of manufacturers’(Gross –Par. 36-“ The quotation can include a table or other data representation, that includes some or all of the following: the manufacturer/supplier name, manufacturing cost per unit, setup cost, material handling cost, expedited delivery cost, lead time, manufacturer quality rating, required deposit/down payment, manufacturer location, and other data, such as other manufacturing information provided by manufacturers via user interface 134 discussed below. … This allows the designer to select a manufacturer based on a comparison of a wide variety of different factors, although in certain embodiments the design system is optionally configured to automatically select a preferred manufacturer based on predefined criteria, or to automatically select a subset of the manufacturers based on predefined criteria.”)
Free, Rodrigue and Gross are directed to analysis of suppliers in manufacturing environment. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Free in view of Rodrigue to make a selection of supplier, as taught by Gross, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Free in view of Rodrigue with the motivation of more efficiently obtaining accurate information from multiple manufacturers, suppliers, assemblers, builders, processors, vendors and other purveyors of goods and/or services (collectively referred to herein as “manufacturers”). and reducing product development costs for designers, and reducing factory idle time and administrative costs for manufacturers (Gross Par. 27).
Free in view of Rodrigue in further view of Gross teach evaluating suppliers and the feature is expounded on upon by Mintz:
…to inform a user when the first capability of the first potential supplier and the first capability of the second potential supplier are tied (Mintz Pg. 9- Referring to FIG. 1(c), the next step in the decision calculus is to determine if two or more of the alternatives under consideration present a tie based upon the predetermined attributes and user supplied input and weights. At step 40, the program checks for a tie condition. If a tie has occurred, the program proceeds at step 42 to check if an automatic tie breaking procedure, preferably built into the algorithm, will break the tie. If so, notice to that effect is provided at step 44 and the program continues on to step 48. If not, an option is presented to the user (described in more detail below) to either break the tie manually or to cancel execution at step 46. If the tie is broken manually, the program proceeds to step 48 with notification of the outcome being provided at step 46.
Pg. 18-“ The user can assign as a relative importance a number ranging from 1 to 10, with 1 signifying low importance and 10 identifying high importance (see FIG. 8). The user can also instruct the system to use one or more attributes 122 exclusively by selecting either button 262 or button 264, as shown in FIG. 15. From time to time, a tie between two outcomes of a particular decision can occur based upon the unique combination of attributes 122, importance levels 166, products/services 104 and other parameters. One presently preferred embodiment of the invention, therefore, alerts the user to the tie in the analysis or outcome by providing a window 270 bearing such notice, as shown in”)”;
Free, Rodrigue and Gross are directed to analysis of suppliers in manufacturing environment. Mintz improves upon the supplier selection analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Free in view of Rodrigue in further view of Gross to analyze a tie among suppliers, as taught by Mintz, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Free in view of Rodrigue in further view of Gross  with the motivation of rendering decisions based upon a set of attributes and input from a user (Mintz Abstract).
Regarding Claim 2 and Claim 3 - Cancelled
Regarding Claim 4, Free in view of Rodrigue in further view of Gross in further view of Mintz teach
A method according to claim 1, wherein during the step of causing the computer system to parse the software model, the computer system analyzes the identified discrete shapes to determine if they represent a manufactured part or a procured part (Free Par. 22-“ The geometry based search engine can comprise an indexing software module that provides the algorithms for unique shape signatures based on the geometry of the digital CAD model. The results or numerical values from these unique shape signatures can form the index data of the indexed CAD assets database.”; Par. 30-31- “Model level data can include, but is not limited to, any text annotations, callouts listed in a CAD drawing adjacent to model geometry, title block, notes, Product Manufacturing Information (PMI) [manufactured] such as Geometric Dimensioning and Tolerancing (GD&T) information, Group Technology (GT) codes, design features, and manufacturing instructions, and other like parameters."; Par. 31-"The transactional data can include, but is not limited to, any data associated with request for quotes (RFQs) or request for proposals (RFPs), such as cost information associated with the products of RFQs and/or RFPs, manufacturing process information and supplier information [procured]. ").
Regarding Claim 5, Free in view of Rodrigue in further view of Gross teach
A method according to claim 1, wherein during the step of causing the computer system to parse the software model, the computer system analyzes the identified discrete shapes that represent manufactured parts to determine potential starting materials (Free Par. 22-“The geometry based search engine can comprise an indexing software module that provides the algorithms for unique shape signatures based on the geometry of the digital CAD model. The results or numerical values from these unique shape signatures can form the index data of the indexed CAD assets database.” ; Par. 19- “Once matching or similar geometric CAD models in the database are uncovered by a geometry based search engine after an index based search, the system may retrieve additional information associated with the similar CAD models, including but not limited to transactional data (such as cost or supplier) and process data. The system can then display the matching or similar CAD models adjacent to their associated transactional information and technical attribute data (such as manufacturing process, material and tolerance) on a viewing device for display and review by the computer user.").
Regarding Claim 6, Free in view of Rodrigue in further view of Gross in further view of Mintz teach
A method according to claim 5, wherein during the step of causing the computer system to parse the software model, the discrete shapes are analyzed to identify geometric aspects thereof (Free Par. 22-“ The geometry based search engine can comprise an indexing software module that provides the algorithms for unique shape signatures based on the geometry of the digital CAD model. The results or numerical values from these unique shape signatures can form the index data of the indexed CAD assets database.”; Par. 46- “A geometric search engine can compare geometric parameters of a CAD model provided as the basis of a search query against a database of real-world CAD assets. ").
Regarding Claim 7, Free in view of Rodrigue in further view of Gross in further view of Mintz teach
A method according to claim 1, wherein during the step of causing the computer system to parse the software model, common manufacturing steps for adjacent shapes are grouped together (Free  Par. 19- “Once matching or similar geometric CAD models in the database are uncovered by a geometry based search engine after an index based search, the system may retrieve additional information associated with the similar CAD models, including but not limited to transactional data (such as cost or supplier) and process data. The system can then display the matching or similar CAD models adjacent to their associated transactional information and technical attribute data (such as manufacturing process, material and tolerance) on a viewing device for display and review by the computer user.").
Regarding Claim 8, Free in view of Rodrigue in further view of Gross in further view of Mintz teach
A method according to claim 1, further comprising the step of causing the computer system to receive user data indicating one or more user preferences (Free Par. 120- “While not illustrated, under a preferences menu, a computer user could select default transactional and process data 312 that should be displayed after every search. ").
Regarding Claim 9, Free in view of Rodrigue in further view of Gross in further view of Mintz teach 
a method in accordance with claim 1, further comprising causing the computer system to assign relative values to at least some of the respective values of respective ones of the second and third sets of parameters (Free Par. 179- “Purchasing people can search by finding similar RFQs that have been sourced. Purchasing people will also be able to compare suppliers. With all of the available search parameters of the inventive market-based search system, purchasing people will be able to compare all current RFQs managed by them, all RFQs not managed by them, and all RFQs in general. Purchasing people who use the inventive market-based search system would, for example, use such comparison parameters as price range, supplier rating, quality rating, and/or territory in order to decide which supplier to use."; Par. 122- “Other ways to adjust the accuracy match value are not beyond the scope of the invention. In alternative embodiments (not illustrated), a computer user could type in a numerical value in an on screen field or select a drop down menu with values to adjust the accuracy match value."). 
Regarding Claim 10, Free in view of Rodrigue in further view of Gross in further view of Mintz teach 
A method in accordance with claim 9, further comprising causing the computer system to assign weighted values to at least some of the relative values (Free Par. 122- “Other ways to adjust the accuracy match value are not beyond the scope of the invention. In alternative embodiments (not illustrated), a computer user could type in a numerical value in an on screen field or select a drop down menu with values to adjust the accuracy match value."; Par. 130-"The inventive market-based search system 100 allows a computer user to make iterative changes to technical attribute data, transactional, and process data values that are most important to the user, which is dependent upon the particular business context of the computer user. With this approach, the computer user can refine the geometric index data search results in such a way that is customized to the computer user and his or her particular business context.").
Regarding Claim 11, Free specifically teaches
In a computer system including at least one processor and at least one computer readable medium storing machine-executable instructions that are executed by the processor, a method carried out by the computer system when executing the instructions comprising: ((Free Par. 49- “The real-world transactional based computer system 100 may operate in a networked environment using logical connections to one or more other remote computers, such as remote client computers 105."; Par. 56- “The client computer 105 may have access to a computer aided design (CAD) file 152 stored in a digital storage media 160, such as on a hard disk drive.”);
causing a computer assisted design (CAD) system operating on the computer system to receive a software model of a product to be manufactured (Free Par. 22- “The geometry based search engine can comprise an indexing software module that provides the algorithms for unique shape signatures based on the geometry of the digital CAD model. The results or numerical values from these unique shape signatures can form the index data of the indexed CAD assets database.”; Par. 27- “As new data of a CAD model and corresponding transactional and process data are received,…”);
causing an interrogator operating on the computer system to divide the software model into a plurality of representative portions (Free- Par. 36-“ FIG. 4 illustrates an exemplary display of the sample computer aided design (CAD) model of FIG. 2 that was provided by a user and which also lists relevant technical attribute data of the CAD model that may have been searched according to one exemplary embodiment of the invention.”; Examples of representative portions include- PMI search parameter- Par. 85- “The product manufacturing information (PMI) search parameter 237 can comprise geometric dimensioning and tolerancing (GD&T) information. Par. 86- “Another exemplary model level parameter illustrated in FIG. 2 is a Group Technology (GT) code search parameter 243. GT codes 243 involve a system that groups similar parts together to take advantage of their similarities in design. GT codes usually comprise a taxonomic sorting scheme that can be applied to product representations to make them easier to find”; Design feature Parameter Par.87- “Another exemplary model level parameter which can be searched with the geometry based search engine 135 includes design feature search parameters 246. Design feature parameters include holes, slots, bosses, surfaces, extrusions, faces, planes, cylinders, radii, torus, etc.”);
causing the interrogator operating on the computer system to identify a discrete shape of a first one of the plurality of representative portions of the software model as a function of CAD commands associated with the first one of the plurality of representative portions, wherein identifying the discrete shape comprises calculating, from a plurality of points on the software model, a position of a point of the plurality of points in a three- dimensional space;  (Free Par. 70-“ According to one exemplary embodiment, orthogonal views of a digital CAD model 200 can be calculated by the indexing software module 165. The indexing software module 165 can then create a distance map which places shapes from the orthogonal views in virtual space relative to the three-dimensional coordinate system of the digital CAD model 200. The software 165 can then assign vectors to the digital CAD model 200, according to the search tolerance selected by the computer user. Such index data can be calculated for each digital CAD model 200A, 200B, and 200C in the real-world database 175”;  Par. 136-“Other shape signatures known to one of ordinary skill in the art that can produce index data for the CAD model 200 include, but are not limited to: shape distribution functions, which represent the shape of the CAD model 200 as a probability distribution sampled from a "shape function" measuring geometric properties of the CAD model 200“; Par. 136-“Other shape signatures known to one of ordinary skill in the art that can produce index data for the CAD model 200 include, but are not limited to: shape distribution functions, which represent the shape of the CAD model 200 as a probability distribution sampled from a "shape function" measuring geometric properties of the CAD model 200“; Par. 138-139- “In addition to using one or more shape signatures to calculate the index data for CAD model 200, the geometry based search engine 135 can also determine attribute data 212 for the CAD model 200 such as the bounding box 705. The bounding box 705 can be designed such that it completely envelopes the CAD model 200. The geometry based search engine 135 and other software tools can analyze the geometric CAD model 200 and generate various other technical attribute data 212 (that is usually not indexed but can be used by the search manager 125 to refine results of geometry index data searches) such as the center of mass (CM) as well as moments of inertia along the X, Y, and Z co-ordinate plane directions, or the exact length of one side of the object, for example BoxY. This technical attribute data 212 illustrated in FIG. 7 are only examples of numerous geometric parameters that may be derived from the CAD model 200 by the geometry based search engine 135.”) ; 
and determine a manufacturing requirement for the first one of the plurality of representative portions as a function of the identified discrete shape and the position of the point in the three-dimensional space, wherein the manufacturing requirement comprises CAD data and user data;   (Free Par. 139- “The geometry based search engine 135 and other software tools can analyze the geometric CAD model 200 and generate various other technical attribute data 212 (that is usually not indexed but can be used by the search manager 125 to refine results of geometry index data searches) such as the center of mass (CM) as well as moments of inertia along the X, Y, and Z co-ordinate plane directions, or the exact length of one side of the object, for example BoxY. This technical attribute data 212 illustrated in FIG. 7 are only examples of numerous geometric parameters that may be derived from the CAD model 200 by the geometry based search engine 135.”; Par. 29-31-“ Model level data is often (at the discretion of the CAD user) stored in the digital CAD file, and is often associated with the geometry in the CAD model, but cannot be derived from the model geometry. Model level data can include, but is not limited to, any text annotations, callouts listed in a CAD drawing adjacent to model geometry, title block, notes, Product Manufacturing Information (PMI) such as Geometric Dimensioning and Tolerancing (GD&T) information, Group Technology (GT) codes, design features, and manufacturing instructions, and other like parameters.] Like technical attribute data, transactional data can be used by a computer user with a non-geometry based search manager to further refine results generated from an geometric index data search or if the computer user wishes to initiate a new search without a CAD model.”) ;
causing the computer system to generate a first set of parameters indicating a plurality of manufacturing requirements associated with a first one of the plurality of representative portions of the software model each parameter of the first set of parameters having a given value (Free Par. 1- “The invention relates to a computer system for matching computer-aided design (CAD) models of individual components or complete assemblies with real-world transactional data for the purpose of automating the process of determining market-related information such as pricing, optimal manufacturers, optimal manufacturing processes or cost comparison of product features and attributes.”; Par. 104-“ The quote average search parameter 232 can include any amount of currency associated with the costs to produce the object represented by the CAD model 200.”;Par. 114-“ Referring now to FIG. 3, this Figure illustrates an exemplary display of results from a geometry only search using geometry index data 800, 800A, 800C and technical attribute data 212 according to one exemplary embodiment of the invention. The search results of FIG. 3 are based on index data derived from the digital CAD model 200 of FIG. 2 and the values provided for the technical attribute data 212.; Par. 22- “The geometry based search engine can comprise an indexing software module that provides the algorithms for unique shape signatures based on the geometry of the digital CAD model. The results or numerical values from these unique shape signatures can form the index data of the indexed CAD assets database.”);
…each parameter of the second set of parameters having a given value(Free Figure 3; Par. 114-“ Referring now to FIG. 3, this Figure illustrates an exemplary display of results from a geometry only search using geometry index data 800, 800A, 800C and technical attribute data 212 according to one exemplary embodiment of the invention. The search results of FIG. 3 are based on index data derived from the digital CAD model 200 of FIG. 2 and the values provided for the technical attribute data 212.”)
…  each parameter of the third set of parameters having a given value,(Free Par. 22- “The geometry based search engine can comprise an indexing software module that provides the algorithms for unique shape signatures based on the geometry of the digital CAD model. The results or numerical values from these unique shape signatures can form the index data of the indexed CAD assets database.”; Par. 68-69- “The indexed CAD assets database 150 may comprise values shape signatures that are derived from the CAD models 200A, 200B, 200C (see FIG. 3) supplied in RFQs, RFPs, quotes, and proposals that are exchanged between buyers and manufacturers over the computer network 115, such as the Internet, and through a website. The indexed CAD assets database 150 may include, but is not limited to, equations describing: shapes of objects, boundary, and profile information, etc.; Par. 69- “Various indexing software module 165 may employ different techniques to create index CAD data that comprises values from unique shape signatures. In general, existing off-the-shelf indexing software module 165 can use proprietary mathematical algorithms to calculate a shape signature, which is unique to each digital CAD model 200.");
causing a supplier evaluation module operating on the computer system to compare the value of a first parameter of the first set of parameters to values of corresponding first parameters of the second and third sets of parameters, respectively, (Free Par. 122- “The display 400 also comprises a selectable accuracy match value scale 405. In one exemplary GUI implementation, a computer user could select a movable pointer 410 to indicate how closely matched the next search results should be for subsequent search queries. Other ways to adjust the accuracy match value are not beyond the scope of the invention. In alternative embodiments (not illustrated), a computer user could type in a numerical value in an on screen field or select a drop down menu with values to adjust the accuracy match value.”; Par. 123-“User-controlled filters could be set to control the number of models that are returned as a result of the search. A low value would open the filter allowing relatively many models to be returned as the result of a search, while a higher value would return fewer models. The geometry based search engine 135 can use these accuracy match values in their internal algorithms to select, for example, any parts with similar shape or topology as parts represented by CAD models 200A and 200B, and wherein the bounding box X dimension 215A might have a value ranging from 25 to 35 millimeters.”);
and determining a first capability for each of the first and second potential suppliers “as a function of the comparison of the value of the first parameter of the first set of parameters to the values of the values of corresponding first parameters of the second and third sets of parameters” (Free Par. 116-“ The accuracy match value 309 can be based on variables computed by algorithms in the geometry based search engine 135, and/or other commercially available software. Other methods for calculating accuracy match values are not outside the scope of the invention. Accuracy match values are known to one of ordinary skill in the art.”; Par. 128- “In FIG. 6, the second CAD model 200B of FIG. 3 is not present because, although it has similar shape, it exhibits the following differences: its process search parameter 205 of material 223 (Copper) did not match the selected material 223 (5) of FIG. 5 which was aluminum; its average price value 232 ($1.75) was substantially lower than the selected value 232(5) of $2.75 plus or minus the accuracy value; and its geometry was different where the second CAD model had a larger surface area in general and the cube 203 had a hole 305. It is noted that the lower price value 232 of $1.75 may be a desirable value relative to the selected value 232(5) of $2.75, but this was only pointed out as a difference in transactional data between the CAD models 200.”);
“causing a supplier evaluation module operating on the computer system to compare the value of a second parameter of the first set of parameters to values of corresponding second parameters of the second and third sets of parameters, respectively,” and determining a second capability for each of  the first and second potential suppliers “as a function of the comparison of the value of the second parameter of the first set of parameters to the values of the values of corresponding second parameters of the second and third sets of parameters” (Free Par. 116-“ The accuracy match value 309 can be based on variables computed by algorithms in the geometry based search engine 135, and/or other commercially available software. Other methods for calculating accuracy match values are not outside the scope of the invention. Accuracy match values are known to one of ordinary skill in the art.”; Par. 123-“User-controlled filters could be set to control the number of models that are returned as a result of the search. A low value would open the filter allowing relatively many models to be returned as the result of a search, while a higher value would return fewer models. The geometry based search engine 135 can use these accuracy match values in their internal algorithms to select, for example, any parts with similar shape or topology as parts represented by CAD models 200A and 200B, and wherein the bounding box X dimension 215A might have a value ranging from 25 to 35 millimeters.; Par. 128- “In FIG. 6, the second CAD model 200B of FIG. 3 is not present because, although it has similar shape, it exhibits the following differences: its process search parameter 205 of material 223 (Copper) did not match the selected material 223 (5) of FIG. 5 which was aluminum; its average price value 232 ($1.75) was substantially lower than the selected value 232(5) of $2.75 plus or minus the accuracy value; and its geometry was different where the second CAD model had a larger surface area in general and the cube 203 had a hole 305. It is noted that the lower price value 232 of $1.75 may be a desirable value relative to the selected value 232(5) of $2.75, but this was only pointed out as a difference in transactional data between the CAD models 200.”);
and causing the CAD system operating on the computer system to populate at least a portion of the GUI with information related to the selected supplier… (Free Figure 3; Par. 120- “While not illustrated, under a preferences menu, a computer user could select default transactional and process data 312 that should be displayed after every search. Also, any of the information positioned on the display 300 may contain links, such as hybertext links or thumbnail images links, to additional files that may provide more information about a particular CAD model 200. For example, the first, second, and third CAD models 200A-200C may have hypertext links to more detailed files such that when the computer user selects a particular CAD model 200 in display 300, the computer user could be presented with additional information such as the full record of the transactional data and process data for the selected CAD model 200. Alternatively, "additional information" cues or selection boxes could be positioned adjacent to each CAD model that could activate or bring up the full records as noted above if selected by the computer user. Other graphical user interfaces ( GUIs) and usage workflows not described are within the scope of the invention.”).
Free teaches comparing parameters and the following feature is expounded upon by a teaching taught by Rodrigue:
“causing the CAD system operating on the computer system to receive a second set of parameters indicating a plurality of manufacturing capabilities associated with a first potential supplier” each parameter of the second set of parameters having a given value (Rodrigue Par. 38- “It is to be understood that a plurality of identified manufacturers may join together, or be joined together, to enable a complete response to the bid request. The manufacturing equipment capabilities of the one or more identified manufacturers are then identified (step 204). Next, the obtained product information [2nd set of parameters] is translated into information form that is compatible with the product manufacturing information required by the one or more identified manufacturers, preferably through the translation function 20 (step 205). The compatible product information is then associated with the product fabrication function 30 to generate product fabrication information relevant to the one or more identified manufacturers, such as machinery to be used, machinery settings, manhours required to fabricate the requested product(s), and cost of materials (step 206).”; Par 40. –“The database 130, which may be the same one storing the gathered product information, but which may alternatively be one or a plurality of other databases, is then queried to identify SME manufacturers who may have the capability to manufacture the product. The query made may be based on materials availability near the manufacturer, the number and type of pieces of manufacturing equipment located at the manufacturer's site or sites, the number and skill level of its employees, the availability to meet desired supply deadlines, the manufacturer's authorization to work on potentially sensitive products, such as for the Department of Defense, and the interest of the manufacturer in manufacturing the product. Other parameters. may be considered in the evaluation of the manufacturers to be identified.”; Par. 41- Upon identifying relevant manufactures and their capabilities and notifying them of the bid request, the translation function 20 is activated through the computing system 100 to translate product information into materials and machining instructions. One example of a computer program suitable to perform as the translation function 20 is the SolidWorks.RTM. 3-D mechanical design software available from the SolidWorks Corporation of Concord, Mass. The SolidWorks.RTM. software may be used to input the programming codes for a particular manufacturing machine, translate the gathered product information into manufacturing instructions for the machine, and output machining instructions for that machine.”);
causing the CAD system operating on the computer system to receive a third set of parameters indicating a plurality of manufacturing capabilities associated with a second potential supplier…; (Rodrigue Par. 38- “It is to be understood that a plurality of identified manufacturers may join together, or be joined together, to enable a complete response to the bid request. The manufacturing equipment capabilities of the one or more identified manufacturers are then identified (step 204). Next, the obtained product information [2nd or 3rd set of parameters] is translated into information form that is compatible with the product manufacturing information required by the one or more identified manufacturers, preferably through the translation function 20 (step 205).”; Par. 41- Upon identifying relevant manufactures and their capabilities and notifying them of the bid request, the translation function 20 is activated through the computing system 100 to translate product information into materials and machining instructions. One example of a computer program suitable to perform as the translation function 20 is the SolidWorks.RTM. 3-D mechanical design software available from the SolidWorks Corporation of Concord, Mass. The SolidWorks.RTM. software may be used to input the programming codes for a particular manufacturing machine, translate the gathered product information into manufacturing instructions for the machine, and output machining instructions for that machine.”);
and “determining a first capability for each of the first and second potential suppliers” as a function of the comparison of the value of the first parameter of the first set of parameters to the values of the values of corresponding first parameters of the second and third sets of parameters (Rodrigue –“Par. 40-“The database 130, which may be the same one storing the gathered product information, but which may alternatively be one or a plurality of other databases, is then queried to identify SME manufacturers who may have the capability to manufacture the product. The query made may be based [parameters] on materials availability near the manufacturer, the number and type of pieces of manufacturing equipment located at the manufacturer's site or sites, the number and skill level of its employees, the availability to meet desired supply deadlines, the manufacturer's authorization to work on potentially sensitive products, such as for the Department of Defense, and the interest of the manufacturer in manufacturing the product. Other parameters. may be considered in the evaluation of the manufacturers to be identified.”; Par. 42-“ The output information from the translation function output is combined with the costs information provided by the particular manufacturer to generate through the product fabrication function 30 information regarding manpower requirements, machine usage requirements, quality control practices, scheduling, product output parameters and expected pricing.”)
“and determining a second capability for each of  the first and second potential suppliers” as a function of the comparison of the value of the second parameter of the first set of parameters to the values of the values of corresponding second parameters of the second and third sets of parameters(Rodrigue –“Par. 40-“The database 130, which may be the same one storing the gathered product information, but which may alternatively be one or a plurality of other databases, is then queried to identify SME manufacturers who may have the capability to manufacture the product. The query made may be based [parameters] on materials availability near the manufacturer, the number and type of pieces of manufacturing equipment located at the manufacturer's site or sites, the number and skill level of its employees, the availability to meet desired supply deadlines, the manufacturer's authorization to work on potentially sensitive products, such as for the Department of Defense, and the interest of the manufacturer in manufacturing the product. Other parameters. may be considered in the evaluation of the manufacturers to be identified.”; Par. 42-“ The output information from the translation function output is combined with the costs information provided by the particular manufacturer to generate through the product fabrication function 30 information regarding manpower requirements, machine usage requirements, quality control practices, scheduling, product output parameters and expected pricing.”)
Free is a computer system used for matching computer-aided models to support identifying optimal manufacturer in the RFQ/RFP process and Rodrigue is a system that supports rapid response to bid requests.  Both are directed to creating an optimal bid response with multiple suppliers. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Free to utilize the parameters for comparing suppliers, as taught by Rodrigue, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Free with the motivation of translating technical information into manufacturing specifications and allowing multiple manufacturers to partner together to meet product requirements (Rodrigue Par. 21).
Free in view Rodrigue teach comparing manufactures to support optimal selection and the feature is expounded upon in the following teaching of Gross:
causing the CAD system operating on the computer system to select a supplier from the first and second potential suppliers as a function of the determined first and second capabilities of the first and second potential suppliers (Gross – Par. 35-“ The generated manufacturing information is optionally presented to the designer using the CAD program user interface as a quotation that becomes contractually binding between the designer and manufacturer when accepted by the designer.”; Par. 36-“ In embodiments wherein the database contains manufacturing information from multiple manufacturers, the design system advantageously provides the designer with an easy way to compare the capabilities of multiple manufacturers. For example, in one such embodiment the generated manufacturing information is provided in the form of a list of quotations received from different manufacturers. The quotation can include a table or other data representation, that includes some or all of the following: the manufacturer/supplier name, manufacturing cost per unit, setup cost, material handling cost, expedited delivery cost, lead time, manufacturer quality rating, required deposit/down payment, manufacturer location, and other data, such as other manufacturing information provided by manufacturers via user interface 134 discussed below. The quotations are optionally sorted based on user specified and/or default criteria such as manufacturing cost per unit, setup cost, material handling cost, expedited delivery cost, lead time, manufacturer quality rating, deposit/down payment, manufacturer location and other quote criteria. This allows the designer to select a manufacturer based on a comparison of a wide variety of different factors, although in certain embodiments the design system is optionally configured to automatically select a preferred manufacturer based on predefined criteria, or to automatically select a subset of the manufacturers based on predefined criteria.”;
causing the CAD system operating on the computer system to inform a user when the first capability of the first potential supplier and the first capability of the second potential supplier…(Gross Par. 10-“ The manufacturing information is received from the manufacturer before the design information is received from the designer. The method further comprises providing the cost estimate to the designer in the form of a binding quotation. The method further comprises receiving a quotation acceptance from the designer. The method further comprises providing the manufacturer with an order to produce the component.”; Par. 35-36; Par. 68-“ This design system then submits the component design to the selected manufacturer with a notification that the designer has accepted the binding quotation, as illustrated in operational block 318. This arrangement advantageously expedites the process of selecting a manufacturer.”)
causing the CAD system operating on the computer system to receive, by a graphical user interface (GUI), user inputted preferences including values for delivery and quality of manufacture(Gross –Par. 36-“ In embodiments wherein the database contains manufacturing information from multiple manufacturers, the design system advantageously provides the designer with an easy way to compare the capabilities of multiple manufacturers. For example, in one such embodiment the generated manufacturing information is provided in the form of a list of quotations received from different manufacturers. The quotation can include a table or other data representation, that includes some or all of the following: the manufacturer/supplier name, manufacturing cost per unit, setup cost, material handling cost, expedited delivery cost, lead time, manufacturer quality rating, required deposit/down payment, manufacturer location, and other data, such as other manufacturing information provided by manufacturers via user interface 134 discussed below. The quotations are optionally sorted based on user specified and/or default criteria such as manufacturing cost per unit, setup cost, material handling cost, expedited delivery cost, lead time, manufacturer quality rating, deposit/down payment, manufacturer location and other quote criteria. This allows the designer to select a manufacturer based on a comparison of a wide variety of different factors, although in certain embodiments the design system is optionally configured to automatically select a preferred manufacturer based on predefined criteria, or to automatically select a subset of the manufacturers based on predefined criteria.; Par. 57-“FIG. 4 illustrates an example manufacturer pane 106, which is configured to provide a graphical comparison of available manufacturers. For example, in one embodiment the manufacturer pane 106 includes a manufacturer location map 128 illustrating relative geographical locations of available manufacturers, a graphical estimated assembly cost comparison 130, and a graphical estimated lead time comparison 132. The assembly cost comparison 130 provides a list of manufacturers and a cost estimate for the listed manufacturers to make a selected component. Likewise, the lead time comparison 132 provides a list of manufacturers and a lead time estimate for the listed manufacturers to make a selected component. The graphical comparisons 130, 132 optionally provide comparison data for only qualified manufacturers in one embodiment.)”
and causing the CAD system operating on the computer system to populate at least a portion of the GUI with information related to the selected supplier ‘according to the user inputted preferences including values for delivery and quality of manufacturers’(Gross –Par. 36-“ The quotation can include a table or other data representation, that includes some or all of the following: the manufacturer/supplier name, manufacturing cost per unit, setup cost, material handling cost, expedited delivery cost, lead time, manufacturer quality rating, required deposit/down payment, manufacturer location, and other data, such as other manufacturing information provided by manufacturers via user interface 134 discussed below. … This allows the designer to select a manufacturer based on a comparison of a wide variety of different factors, although in certain embodiments the design system is optionally configured to automatically select a preferred manufacturer based on predefined criteria, or to automatically select a subset of the manufacturers based on predefined criteria.”)
Free, Rodrigue and Gross are directed to analysis of suppliers in manufacturing environment. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Free in view of Rodrigue to make a selection of supplier, as taught by Gross, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Free in view of Rodrigue with the motivation of more efficiently obtaining accurate information from multiple manufacturers, suppliers, assemblers, builders, processors, vendors and other purveyors of goods and/or services (collectively referred to herein as “manufacturers”). and reducing product development costs for designers, and reducing factory idle time and administrative costs for manufacturers (Gross Par. 27).
Free in view of Rodrigue in further view of Gross teach evaluating suppliers and the feature is expounded on upon by Mintz:
…to inform a user when the first capability of the first potential supplier and the first capability of the second potential supplier are tied (Mintz Pg. 9- Referring to FIG. 1(c), the next step in the decision calculus is to determine if two or more of the alternatives under consideration present a tie based upon the predetermined attributes and user supplied input and weights. At step 40, the program checks for a tie condition. If a tie has occurred, the program proceeds at step 42 to check if an automatic tie breaking procedure, preferably built into the algorithm, will break the tie. If so, notice to that effect is provided at step 44 and the program continues on to step 48. If not, an option is presented to the user (described in more detail below) to either break the tie manually or to cancel execution at step 46. If the tie is broken manually, the program proceeds to step 48 with notification of the outcome being provided at step 46.
Pg. 18-“ The user can assign as a relative importance a number ranging from 1 to 10, with 1 signifying low importance and 10 identifying high importance (see FIG. 8). The user can also instruct the system to use one or more attributes 122 exclusively by selecting either button 262 or button 264, as shown in FIG. 15. From time to time, a tie between two outcomes of a particular decision can occur based upon the unique combination of attributes 122, importance levels 166, products/services 104 and other parameters. One presently preferred embodiment of the invention, therefore, alerts the user to the tie in the analysis or outcome by providing a window 270 bearing such notice, as shown in”)”;
Free, Rodrigue and Gross are directed to analysis of suppliers in manufacturing environment. Mintz improves upon the supplier selection analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Free in view of Rodrigue in further view of Gross to analyze a tie among suppliers, as taught by Mintz, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Free in view of Rodrigue in further view of Gross  with the motivation of rendering decisions based upon a set of attributes and input from a user (Mintz Abstract).
Regarding Claim 12 and Claim 13- Cancelled
Regarding Claim 14, Free in view of Rodrigue in further view of Gross teach
A method according to claim 11, wherein during the step of causing the computer system to analyze a first one of the plurality of representative portions of the software model, the computer system analyzes geometric aspects of the identified discrete shapes to determine if they represent a manufactured part or a procured part (Free - Par. 22- “The geometry based search engine can comprise an indexing software module that provides the algorithms for unique shape signatures based on the geometry of the digital CAD model. The results or numerical values from these unique shape signatures can form the index data of the indexed CAD assets database.”; Par. 46- A geometric search engine can compare geometric parameters of a CAD model provided as the basis of a search query against a database of real-world CAD assets. The results of this search query of real-world CAD assets can then be used to identify any real-world transactional data and/or process data associated with other matching or similar CAD models previously stored in a database.; Par. 30-31- “Model level data can include, but is not limited to, any text annotations, callouts listed in a CAD drawing adjacent to model geometry, title block, notes, Product Manufacturing Information (PMI) [manufactured] such as Geometric Dimensioning and Tolerancing (GD&T) information, Group Technology (GT) codes, design features, and manufacturing instructions, and other like parameters."; Par. 31-"The transactional data can include, but is not limited to, any data associated with request for quotes (RFQs) or request for proposals (RFPs), such as cost information associated with the products of RFQs and/or RFPs, manufacturing process information and supplier information [procured]. Transactional data can also include, but is not limited to, industry, a company name, company size, contact information of supplier, supplier type of business, quality certifications, special business status, part number, star rating, industry, target price, baseline price, ITAR compliance required, active unit of measure, geographical location of supplier or buyer and quantity of goods.").
Regarding Claim 15, Free in view of Rodrigue in further view of Gross teach
A method according to claim 11, wherein during the step of causing the computer system to analyze a first one of the plurality of representative portions of the software model, the computer system analyzes geometric aspects of the identified discrete shapes that represent manufactured parts to determine potential starting materials (Free Par. 22- “The geometry based search engine can comprise an indexing software module that provides the algorithms for unique shape signatures based on the geometry of the digital CAD model. The results or numerical values from these unique shape signatures can form the index data of the indexed CAD assets database.”; Par. 46- A geometric search engine can compare geometric parameters of a CAD model provided as the basis of a search query against a database of real-world CAD assets. The results of this search query of real-world CAD assets can then be used to identify any real-world transactional data and/or process data associated with other matching or similar CAD models previously stored in a database.; Par. 32- “Similar to transactional data and technical attribute data, process data can be supplied by the computer user to a non-geometry based search manager and that can further refine results from earlier geometric index data searches. Process data can include, but is not limited to, information such as manufacturing process, material, finish, tolerance, part number, part name, or product version number.").
Regarding Claim 16, Free in view of Rodrigue in further view of Gross teach
A method according to claim 11, wherein during the step of causing the computer system to analyze a first one of the plurality of representative portions of the software model, common manufacturing steps for adjacent shapes are grouped together. (Free Par. 22- “The geometry based search engine can comprise an indexing software module that provides the algorithms for unique shape signatures based on the geometry of the digital CAD model. The results or numerical values from these unique shape signatures can form the index data of the indexed CAD assets database.”; Par. 46- A geometric search engine can compare geometric parameters of a CAD model provided as the basis of a search query against a database of real-world CAD assets. The results of this search query of real-world CAD assets can then be used to identify any real-world transactional data and/or process data associated with other matching or similar CAD models previously stored in a database.;  Par. 19- “Once matching or similar geometric CAD models in the database are uncovered by a geometry based search engine after an index based search, the system may retrieve additional information associated with the similar CAD models, including but not limited to transactional data (such as cost or supplier) and process data. The system can then display the matching or similar CAD models adjacent to their associated transactional information and technical attribute data (such as manufacturing process, material and tolerance) on a viewing device for display and review by the computer user.").
Regarding Claim 17, Free in view of Rodrigue in further view of Gross teach
A method according to claim 11, further comprising the step of causing the computer system to receive user data indicating one or more user preferences (Free Par. 120- “While not illustrated, under a preferences menu, a computer user could select default transactional and process data 312 that should be displayed after every search. ").
Regarding Claim 18, Free in view of Rodrigue in further view of Gross teach 
A method in accordance with claim 17, further comprising the steps of: causing the computer system to assign relative values to at least some of the respective values of respective ones of the second and third sets of parameters; and causing the computer system to assign weighted values to at least some of the relative values. (Free Par. 179- “Purchasing people can search by finding similar RFQs that have been sourced. Purchasing people will also be able to compare suppliers. With all of the available search parameters of the inventive market-based search system, purchasing people will be able to compare all current RFQs managed by them, all RFQs not managed by them, and all RFQs in general. Purchasing people who use the inventive market-based search system would, for example, use such comparison parameters as price range, supplier rating, quality rating, and/or territory in order to decide which supplier to use. ";Par. 122- “Other ways to adjust the accuracy match value are not beyond the scope of the invention. In alternative embodiments (not illustrated), a computer user could type in a numerical value in an on screen field or select a drop down menu with values to adjust the accuracy match value."; Par. 130-"The inventive market-based search system 100 allows a computer user to make iterative changes to technical attribute data, transactional, and process data values that are most important to the user, which is dependent upon the particular business context of the computer user. With this approach, the computer user can refine the geometric index data search results in such a way that is customized to the computer user and his or her particular business context.").
Regarding Claim 19, Free specifically teaches
A computer readable medium storing machine-executable instructions including a plurality of modules in a program selected from the group consisting of a modeling software program, an enterprise resource planning program, a materials requirements planning program, a product lifecycle management program, and a customer relationship management program, that are executed by a processor of a computer system, the instructions in execution causing the processor to carry out a method comprising: (Free Figure 6 illustrates modules- Enterprise application component, relationship mgt module, procurement module, supply/sourcing module, inventory mgt module ; Par 67- index software module-"The geometry based search engine 135 may further comprise indexing software module 165 that can create and maintain the indexed CAD assets database 150. The geometry based search engine for indexing CAD assets may comprise off-the-shelf software sold under the brand name Sketch & Search, made by CADFind, Ltd., or 3DSearchit, from Geometric Software Ltd., or iSeek, made by iSeek Corp. or Geolus by Unigraphics Solutions.; Par. 56- “The client computer 105 may have access to a computer aided design (CAD) file 152 stored in a digital storage media 160, such as on a hard disk drive.”; Par. 156- storing-“ it should also be understood that manipulations within the computer are often referred to in terms such as listing, creating, adding, calculating, comparing, moving, receiving, determining, configuring, identifying, populating, loading, performing, executing, storing etc. that are often associated with manual operations performed by a human operator. The operations described herein can be machine operations performed in conjunction with various input(s) provided by a human operator or user that interacts with the computer.”);
parsing, via an interrogating operating on a computer assisted design (CAD ) system, a 3D model of a product to be manufactured, wherein parting the 3D model comprises: identifying a discrete shape from the 3D model as a function of CAD commands associated with the 3D model , wherein identifying the discrete shape comprises calculating, from a plurality of points on the software model, a position of a point of the plurality of points in a three-dimensional space (Free Par. 1-“The invention relates to a computer system for matching computer-aided design (CAD) models of individual components or complete assemblies with real-world transactional data for the purpose of automating the process of determining market-related information such as pricing, optimal manufacturers, optimal manufacturing processes or cost comparison of product features and attributes.”; Par. 70-“ According to one exemplary embodiment, orthogonal views of a digital CAD model 200 can be calculated by the indexing software module 165. The indexing software module 165 can then create a distance map which places shapes from the orthogonal views in virtual space relative to the three-dimensional coordinate system of the digital CAD model 200. The software 165 can then assign vectors to the digital CAD model 200, according to the search tolerance selected by the computer user. Such index data can be calculated for each digital CAD model 200A, 200B, and 200C in the real-world database 175”;  Par. 136-“Other shape signatures known to one of ordinary skill in the art that can produce index data for the CAD model 200 include, but are not limited to: shape distribution functions, which represent the shape of the CAD model 200 as a probability distribution sampled from a "shape function" measuring geometric properties of the CAD model 200“; Par. 138-139- “In addition to using one or more shape signatures to calculate the index data for CAD model 200, the geometry based search engine 135 can also determine attribute data 212 for the CAD model 200 such as the bounding box 705. The bounding box 705 can be designed such that it completely envelopes the CAD model 200. The geometry based search engine 135 and other software tools can analyze the geometric CAD model 200 and generate various other technical attribute data 212 (that is usually not indexed but can be used by the search manager 125 to refine results of geometry index data searches) such as the center of mass (CM) as well as moments of inertia along the X, Y, and Z co-ordinate plane directions, or the exact length of one side of the object, for example BoxY. This technical attribute data 212 illustrated in FIG. 7 are only examples of numerous geometric parameters that may be derived from the CAD model 200 by the geometry based search engine 135.”)
determining geometric aspects of the identified discrete shape(Free Par. 136-“Other shape signatures known to one of ordinary skill in the art that can produce index data for the CAD model 200 include, but are not limited to: shape distribution functions, which represent the shape of the CAD model 200 as a probability distribution sampled from a "shape function" measuring geometric properties of the CAD model 200“; Par. 138-139- “In addition to using one or more shape signatures to calculate the index data for CAD model 200, the geometry based search engine 135 can also determine attribute data 212 for the CAD model 200 such as the bounding box 705. The bounding box 705 can be designed such that it completely envelopes the CAD model 200. The geometry based search engine 135 and other software tools can analyze the geometric CAD model 200 and generate various other technical attribute data 212 (that is usually not indexed but can be used by the search manager 125 to refine results of geometry index data searches) such as the center of mass (CM) as well as moments of inertia along the X, Y, and Z co-ordinate plane directions, or the exact length of one side of the object, for example BoxY. This technical attribute data 212 illustrated in FIG. 7 are only examples of numerous geometric parameters that may be derived from the CAD model 200 by the geometry based search engine 135.”) ;
determining a manufacturing requirement for the product to be manufactured as a function of the identified shape, wherein the manufacturing requirement comprises CAD data and user data ; (Free Par. 139- “The geometry based search engine 135 and other software tools can analyze the geometric CAD model 200 and generate various other technical attribute data 212 (that is usually not indexed but can be used by the search manager 125 to refine results of geometry index data searches) such as the center of mass (CM) as well as moments of inertia along the X, Y, and Z co-ordinate plane directions, or the exact length of one side of the object, for example BoxY. This technical attribute data 212 illustrated in FIG. 7 are only examples of numerous geometric parameters that may be derived from the CAD model 200 by the geometry based search engine 135.”; Par. 29-31-“ Model level data is often (at the discretion of the CAD user) stored in the digital CAD file, and is often associated with the geometry in the CAD model, but cannot be derived from the model geometry. Model level data can include, but is not limited to, any text annotations, callouts listed in a CAD drawing adjacent to model geometry, title block, notes, Product Manufacturing Information (PMI) such as Geometric Dimensioning and Tolerancing (GD&T) information, Group Technology (GT) codes, design features, and manufacturing instructions, and other like parameters.] Like technical attribute data, transactional data can be used by a computer user with a non-geometry based search manager to further refine results generated from an geometric index data search or if the computer user wishes to initiate a new search without a CAD model.”) ;
and generating values for respective ones of a first set of parameters indicating the determined manufacturing requirement for the product to be manufactured as a function of the determined geometric aspects (Free Par. 1- “The invention relates to a computer system for matching computer-aided design (CAD) models of individual components or complete assemblies with real-world transactional data for the purpose of automating the process of determining market-related information such as pricing, optimal manufacturers, optimal manufacturing processes or cost comparison of product features and attributes.”; Par. 104-“ The quote average search parameter 232 can include any amount of currency associated with the costs to produce the object represented by the CAD model 200.”;Par. 114-“ Referring now to FIG. 3, this Figure illustrates an exemplary display of results from a geometry only search using geometry index data 800, 800A, 800C and technical attribute data 212 according to one exemplary embodiment of the invention. The search results of FIG. 3 are based on index data derived from the digital CAD model 200 of FIG. 2 and the values provided for the technical attribute data 212.”; Par. 136-“Other shape signatures known to one of ordinary skill in the art that can produce index data for the CAD model 200 include, but are not limited to: shape distribution functions, which represent the shape of the CAD model 200 as a probability distribution sampled from a "shape function" measuring geometric properties of the CAD model 200“;);
causing a supplier evaluation module operating on the computer system to compare the value of a first parameter of the first set of parameters to values of corresponding first parameters of the second and third sets of parameters, respectively, (Free Par. 122- “The display 400 also comprises a selectable accuracy match value scale 405. In one exemplary GUI implementation, a computer user could select a movable pointer 410 to indicate how closely matched the next search results should be for subsequent search queries. Other ways to adjust the accuracy match value are not beyond the scope of the invention. In alternative embodiments (not illustrated), a computer user could type in a numerical value in an on screen field or select a drop down menu with values to adjust the accuracy match value.”; Par. 123-“User-controlled filters could be set to control the number of models that are returned as a result of the search. A low value would open the filter allowing relatively many models to be returned as the result of a search, while a higher value would return fewer models. The geometry based search engine 135 can use these accuracy match values in their internal algorithms to select, for example, any parts with similar shape or topology as parts represented by CAD models 200A and 200B, and wherein the bounding box X dimension 215A might have a value ranging from 25 to 35 millimeters.”);
and determining a first capability for each of the first and second potential suppliers “as a function of the comparison of the value of the first parameter of the first set of parameters to the values of the values of corresponding first parameters of the second and third sets of parameters” (Free Par. 116-“ The accuracy match value 309 can be based on variables computed by algorithms in the geometry based search engine 135, and/or other commercially available software. Other methods for calculating accuracy match values are not outside the scope of the invention. Accuracy match values are known to one of ordinary skill in the art.”; Par. 128- “In FIG. 6, the second CAD model 200B of FIG. 3 is not present because, although it has similar shape, it exhibits the following differences: its process search parameter 205 of material 223 (Copper) did not match the selected material 223 (5) of FIG. 5 which was aluminum; its average price value 232 ($1.75) was substantially lower than the selected value 232(5) of $2.75 plus or minus the accuracy value; and its geometry was different where the second CAD model had a larger surface area in general and the cube 203 had a hole 305. It is noted that the lower price value 232 of $1.75 may be a desirable value relative to the selected value 232(5) of $2.75, but this was only pointed out as a difference in transactional data between the CAD models 200.”);
“causing a supplier evaluation module operating on the computer system to compare the value of a second parameter of the first set of parameters to values of corresponding second parameters of the second and third sets of parameters, respectively,” and determining a second capability for each of  the first and second potential suppliers “as a function of the comparison of the value of the second parameter of the first set of parameters to the values of the values of corresponding second parameters of the second and third sets of parameters” (Free Par. 116-“ The accuracy match value 309 can be based on variables computed by algorithms in the geometry based search engine 135, and/or other commercially available software. Other methods for calculating accuracy match values are not outside the scope of the invention. Accuracy match values are known to one of ordinary skill in the art.”; Par. 123-“User-controlled filters could be set to control the number of models that are returned as a result of the search. A low value would open the filter allowing relatively many models to be returned as the result of a search, while a higher value would return fewer models. The geometry based search engine 135 can use these accuracy match values in their internal algorithms to select, for example, any parts with similar shape or topology as parts represented by CAD models 200A and 200B, and wherein the bounding box X dimension 215A might have a value ranging from 25 to 35 millimeters.; Par. 128- “In FIG. 6, the second CAD model 200B of FIG. 3 is not present because, although it has similar shape, it exhibits the following differences: its process search parameter 205 of material 223 (Copper) did not match the selected material 223 (5) of FIG. 5 which was aluminum; its average price value 232 ($1.75) was substantially lower than the selected value 232(5) of $2.75 plus or minus the accuracy value; and its geometry was different where the second CAD model had a larger surface area in general and the cube 203 had a hole 305. It is noted that the lower price value 232 of $1.75 may be a desirable value relative to the selected value 232(5) of $2.75, but this was only pointed out as a difference in transactional data between the CAD models 200.”);
and populating at least a portion of the GUI with information related to the selected supplier… (Free Figure 3; Par. 120- “While not illustrated, under a preferences menu, a computer user could select default transactional and process data 312 that should be displayed after every search. Also, any of the information positioned on the display 300 may contain links, such as hybertext links or thumbnail images links, to additional files that may provide more information about a particular CAD model 200. For example, the first, second, and third CAD models 200A-200C may have hypertext links to more detailed files such that when the computer user selects a particular CAD model 200 in display 300, the computer user could be presented with additional information such as the full record of the transactional data and process data for the selected CAD model 200. Alternatively, "additional information" cues or selection boxes could be positioned adjacent to each CAD model that could activate or bring up the full records as noted above if selected by the computer user. Other graphical user interfaces ( GUIs) and usage workflows not described are within the scope of the invention.”).
Free teaches comparing parameters and the following feature is expounded upon by a teaching taught by Rodrigue:
receiving via the CAD system,  a second set of parameters indicating a plurality of manufacturing attributes associated with a first potential supplier; (Rodrigue Par. 38- “It is to be understood that a plurality of identified manufacturers may join together, or be joined together, to enable a complete response to the bid request. The manufacturing equipment capabilities of the one or more identified manufacturers are then identified (step 204). Next, the obtained product information [2nd set of parameters] is translated into information form that is compatible with the product manufacturing information required by the one or more identified manufacturers, preferably through the translation function 20 (step 205). The compatible product information is then associated with the product fabrication function 30 to generate product fabrication information relevant to the one or more identified manufacturers, such as machinery to be used, machinery settings, manhours required to fabricate the requested product(s), and cost of materials (step 206).”; Par 40. –“The database 130, which may be the same one storing the gathered product information, but which may alternatively be one or a plurality of other databases, is then queried to identify SME manufacturers who may have the capability to manufacture the product. The query made may be based on materials availability near the manufacturer, the number and type of pieces of manufacturing equipment located at the manufacturer's site or sites, the number and skill level of its employees, the availability to meet desired supply deadlines, the manufacturer's authorization to work on potentially sensitive products, such as for the Department of Defense, and the interest of the manufacturer in manufacturing the product. Other parameters. may be considered in the evaluation of the manufacturers to be identified.”; Par41-“ One example of a computer program suitable to perform as the translation function 20 is the SolidWorks.RTM. 3-D mechanical design software available from the SolidWorks Corporation of Concord, Mass. The SolidWorks.RTM. software may be used to input the programming codes for a particular manufacturing machine, translate the gathered product information into manufacturing instructions for the machine, and output machining instructions for that machine.”);
receiving via the CAD system,  a third set of parameters indicating a plurality of manufacturing attributes associated with a second potential supplier; (Rodrigue Par. 38- “It is to be understood that a plurality of identified manufacturers may join together, or be joined together, to enable a complete response to the bid request. The manufacturing equipment capabilities of the one or more identified manufacturers are then identified (step 204). Next, the obtained product information [2nd or 3rd set of parameters] is translated into information form that is compatible with the product manufacturing information required by the one or more identified manufacturers, preferably through the translation function 20 (step 205).”; Par41-“ One example of a computer program suitable to perform as the translation function 20 is the SolidWorks.RTM. 3-D mechanical design software available from the SolidWorks Corporation of Concord, Mass. The SolidWorks.RTM. software may be used to input the programming codes for a particular manufacturing machine, translate the gathered product information into manufacturing instructions for the machine, and output machining instructions for that machine.”);
and “determining a first capability for each of the first and second potential suppliers” as a function of the comparison of the value of the first parameter of the first set of parameters to the values of the values of corresponding first parameters of the second and third sets of parameters (Rodrigue –“Par. 40-“The database 130, which may be the same one storing the gathered product information, but which may alternatively be one or a plurality of other databases, is then queried to identify SME manufacturers who may have the capability to manufacture the product. The query made may be based [parameters] on materials availability near the manufacturer, the number and type of pieces of manufacturing equipment located at the manufacturer's site or sites, the number and skill level of its employees, the availability to meet desired supply deadlines, the manufacturer's authorization to work on potentially sensitive products, such as for the Department of Defense, and the interest of the manufacturer in manufacturing the product. Other parameters. may be considered in the evaluation of the manufacturers to be identified.”; Par. 42-“ The output information from the translation function output is combined with the costs information provided by the particular manufacturer to generate through the product fabrication function 30 information regarding manpower requirements, machine usage requirements, quality control practices, scheduling, product output parameters and expected pricing.”)
“and determining a second capability for each of  the first and second potential suppliers” as a function of the comparison of the value of the second parameter of the first set of parameters to the values of the values of corresponding second parameters of the second and third sets of parameters(Rodrigue –“Par. 40-“The database 130, which may be the same one storing the gathered product information, but which may alternatively be one or a plurality of other databases, is then queried to identify SME manufacturers who may have the capability to manufacture the product. The query made may be based [parameters] on materials availability near the manufacturer, the number and type of pieces of manufacturing equipment located at the manufacturer's site or sites, the number and skill level of its employees, the availability to meet desired supply deadlines, the manufacturer's authorization to work on potentially sensitive products, such as for the Department of Defense, and the interest of the manufacturer in manufacturing the product. Other parameters. may be considered in the evaluation of the manufacturers to be identified.”; Par. 42-“ The output information from the translation function output is combined with the costs information provided by the particular manufacturer to generate through the product fabrication function 30 information regarding manpower requirements, machine usage requirements, quality control practices, scheduling, product output parameters and expected pricing.”)
Free is a computer system used for matching computer-aided models to support identifying optimal manufacturer in the RFQ/RFP process and Rodrigue is a system that supports rapid response to bid requests.  Both are directed to creating an optimal bid response with multiple suppliers. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Free to utilize the parameters for comparing suppliers, as taught by Rodrigue, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Free with the motivation of translating technical information into manufacturing specifications and allowing multiple manufacturers to partner together to meet product requirements (Rodrigue Par. 21).
Free in view Rodrigue teach comparing manufactures to support optimal selection and the feature is expounded upon in the following teaching of Gross:
selecting via the CAD system, a supplier from the first and second potential suppliers as a function of the determined first and second capabilities of the first and second potential suppliers; (Gross – Par. 35-“ The generated manufacturing information is optionally presented to the designer using the CAD program user interface as a quotation that becomes contractually binding between the designer and manufacturer when accepted by the designer.”; Par. 36-“ In embodiments wherein the database contains manufacturing information from multiple manufacturers, the design system advantageously provides the designer with an easy way to compare the capabilities of multiple manufacturers. For example, in one such embodiment the generated manufacturing information is provided in the form of a list of quotations received from different manufacturers. The quotation can include a table or other data representation, that includes some or all of the following: the manufacturer/supplier name, manufacturing cost per unit, setup cost, material handling cost, expedited delivery cost, lead time, manufacturer quality rating, required deposit/down payment, manufacturer location, and other data, such as other manufacturing information provided by manufacturers via user interface 134 discussed below. The quotations are optionally sorted based on user specified and/or default criteria such as manufacturing cost per unit, setup cost, material handling cost, expedited delivery cost, lead time, manufacturer quality rating, deposit/down payment, manufacturer location and other quote criteria. This allows the designer to select a manufacturer based on a comparison of a wide variety of different factors, although in certain embodiments the design system is optionally configured to automatically select a preferred manufacturer based on predefined criteria, or to automatically select a subset of the manufacturers based on predefined criteria.”;
causing the CAD system operating on the computer system to inform a user when the first capability of the first potential supplier and the first capability of the second potential supplier…(Gross Par. 10-“ The manufacturing information is received from the manufacturer before the design information is received from the designer. The method further comprises providing the cost estimate to the designer in the form of a binding quotation. The method further comprises receiving a quotation acceptance from the designer. The method further comprises providing the manufacturer with an order to produce the component.”; Par. 35-36; Par. 68-“ This design system then submits the component design to the selected manufacturer with a notification that the designer has accepted the binding quotation, as illustrated in operational block 318. This arrangement advantageously expedites the process of selecting a manufacturer.”)
receiving by a graphical user interface (GUI), user inputted preferences including values for delivery and quality of manufacture (Gross –Par. 36-“ In embodiments wherein the database contains manufacturing information from multiple manufacturers, the design system advantageously provides the designer with an easy way to compare the capabilities of multiple manufacturers. …The quotation can include a table or other data representation, that includes some or all of the following: the manufacturer/supplier name, manufacturing cost per unit, setup cost, material handling cost, expedited delivery cost, lead time, manufacturer quality rating, required deposit/down payment, manufacturer location, and other data, such as other manufacturing information provided by manufacturers via user interface 134 discussed below. … This allows the designer to select a manufacturer based on a comparison of a wide variety of different factors, although in certain embodiments the design system is optionally configured to automatically select a preferred manufacturer based on predefined criteria, or to automatically select a subset of the manufacturers based on predefined criteria.; Par. 57-“FIG. 4 illustrates an example manufacturer pane 106, which is configured to provide a graphical comparison of available manufacturers. For example, in one embodiment the manufacturer pane 106 includes a manufacturer location map 128 illustrating relative geographical locations of available manufacturers, a graphical estimated assembly cost comparison 130, and a graphical estimated lead time comparison 132. The assembly cost comparison 130 provides a list of manufacturers and a cost estimate for the listed manufacturers to make a selected component. Likewise, the lead time comparison 132 provides a list of manufacturers and a lead time estimate for the listed manufacturers to make a selected component. The graphical comparisons 130, 132 optionally provide comparison data for only qualified manufacturers in one embodiment.)”
and populating at least a portion of the GUI with information related to the selected supplier ‘according to the user inputted preferences including values for delivery and quality of manufacturers’(Gross –Par. 36-“ The quotation can include a table or other data representation, that includes some or all of the following: the manufacturer/supplier name, manufacturing cost per unit, setup cost, material handling cost, expedited delivery cost, lead time, manufacturer quality rating, required deposit/down payment, manufacturer location, and other data, such as other manufacturing information provided by manufacturers via user interface 134 discussed below. … This allows the designer to select a manufacturer based on a comparison of a wide variety of different factors, although in certain embodiments the design system is optionally configured to automatically select a preferred manufacturer based on predefined criteria, or to automatically select a subset of the manufacturers based on predefined criteria.”)
Free, Rodrigue and Gross are directed to analysis of suppliers in manufacturing environment. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Free in view of Rodrigue to make a selection of supplier, as taught by Gross, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Free in view of Rodrigue with the motivation of more efficiently obtaining accurate information from multiple manufacturers, suppliers, assemblers, builders, processors, vendors and other purveyors of goods and/or services (collectively referred to herein as “manufacturers”). and reducing product development costs for designers, and reducing factory idle time and administrative costs for manufacturers (Gross Par. 27).
Free in view of Rodrigue in further view of Gross teach evaluating suppliers and the feature is expounded on upon by Mintz:
…to inform a user when the first capability of the first potential supplier and the first capability of the second potential supplier are tied (Mintz Pg. 9- Referring to FIG. 1(c), the next step in the decision calculus is to determine if two or more of the alternatives under consideration present a tie based upon the predetermined attributes and user supplied input and weights. At step 40, the program checks for a tie condition. If a tie has occurred, the program proceeds at step 42 to check if an automatic tie breaking procedure, preferably built into the algorithm, will break the tie. If so, notice to that effect is provided at step 44 and the program continues on to step 48. If not, an option is presented to the user (described in more detail below) to either break the tie manually or to cancel execution at step 46. If the tie is broken manually, the program proceeds to step 48 with notification of the outcome being provided at step 46.
Pg. 18-“ The user can assign as a relative importance a number ranging from 1 to 10, with 1 signifying low importance and 10 identifying high importance (see FIG. 8). The user can also instruct the system to use one or more attributes 122 exclusively by selecting either button 262 or button 264, as shown in FIG. 15. From time to time, a tie between two outcomes of a particular decision can occur based upon the unique combination of attributes 122, importance levels 166, products/services 104 and other parameters. One presently preferred embodiment of the invention, therefore, alerts the user to the tie in the analysis or outcome by providing a window 270 bearing such notice, as shown in”)”;
Free, Rodrigue and Gross are directed to analysis of suppliers in manufacturing environment. Mintz improves upon the supplier selection analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Free in view of Rodrigue in further view of Gross to analyze a tie among suppliers, as taught by Mintz, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Free in view of Rodrigue in further view of Gross  with the motivation of rendering decisions based upon a set of attributes and input from a user (Mintz Abstract).
Regarding Claim 20, Free in view of Rodrigue in further view of Grosse teach the computer readable medium of claim 19… 
Free teaches
storing instructions further causing the processor to execute the method comprising carrying out … first and second comparing steps separately for each discrete shape. (Free Par. 156 –“ It should also be understood that manipulations within the computer are often referred to in terms such as listing, creating, adding, calculating, comparing, moving, receiving, determining, configuring, identifying, populating, loading, performing, executing, storing etc. that are often associated with manual operations performed by a human operator. The operations described herein can be machine operations performed in conjunction with various input(s) provided by a human operator or user that interacts with the computer.” and 158- “The present invention may comprise a computer program or hardware or a combination thereof which embodies the functions described herein and illustrated in the appended flow charts. However, it should be apparent that there could be many different ways of implementing the invention in computer programming and/or hardware design, and the invention should not be construed as limited to any one set of computer program instructions.”;  Par. 19- “Once matching or similar geometric CAD models in the database are uncovered by a geometry based search engine after an index based search, the system may retrieve additional information associated with the similar CAD models, including but not limited to transactional data (such as cost or supplier) and process data. The system can then display the matching or similar CAD models adjacent to their associated transactional information and technical attribute data (such as manufacturing process, material and tolerance) on a viewing device for display and review by the computer user."; Par. 75- “The geometry-based search engine 135 can review the digital CAD file 150, index the data by using unique shape signatures based on geometry of the CAD model 200. The index data contained within the indexed CAD assets database 150 is an abstraction of the CAD model 200 contained in the CAD file 152 and is usually sorted and indexed for increased searching efficiency. For example and according to one exemplary embodiment of the invention, the geometry-based search engine 135 can analyze the digital CAD model 200 and generate values from various unique shape signatures. One exemplary shape signature comprises measurements based on the calculations of lengths of vectors taken from points in space relative to the geometric CAD model 200. Further details of this exemplary shape signature used by the geometry based search engine 135 are described below in connection with FIG. 7.”; Par. 179- “Purchasing people can search by finding similar RFQs that have been sourced. Purchasing people will also be able to compare suppliers. With all of the available search parameters of the inventive market-based search system, purchasing people will be able to compare all current RFQs managed by them, all RFQs not managed by them, and all RFQs in general. Purchasing people who use the inventive market-based search system would, for example, use such comparison parameters as price range, supplier rating, quality rating, and/or territory in order to decide which supplier to use.” ).
Free fails to teach the following feature taught by Rodrigue:
… comprising carrying out the first and second receiving steps… separately (Rodrigue Par. 38- “It is to be understood that a plurality of identified manufacturers may join together, or be joined together, to enable a complete response to the bid request. The manufacturing equipment capabilities of the one or more identified manufacturers are then identified (step 204). Next, the obtained product information [2nd or 3rd set of parameters] is translated into information form that is compatible with the product manufacturing information required by the one or more identified manufacturers, preferably through the translation function 20 (step 205).”);
Free is a computer system used for matching computer-aided models to support identifying optimal manufacturer in the RFQ/RFP process and Rodrigue is a system that supports rapid response to bid requests.  Both are directed to creating an optimal bid response with multiple suppliers. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Free to utilize the parameters for comparing suppliers, as taught by Rodrigue, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Free with the motivation of translating technical information into manufacturing specifications and allowing multiple manufacturers to partner together to meet product requirements (Rodrigue Par. 21).  
Claims 21-22  are rejected under 35 U.S.C. 103 as being unpatentable over Free, US Publication No. 20110047140A1 [hereinafter Free] in view of Rodrigue et al., US Publication No. 20060235706A1 [hereinafter Rodrigue] in further view of Gross, US Publication No. 20060253214A1 [hereinafter Gross], in further view of Mintz, WIPO Publication No WO9709666A2 [hereinafter Mintz], and in further view of  ToolBox Tech, “How To Tell a Vendor They Were Not Selected”, January 2014[hereinafter Toolbox].
Regarding Claim 21 and Claim 22,
Free in view of Rodrigue in further view of Gross in further view of Mintz teach A method according to claim 1, further comprising causing the CAD system operating on the computer system… and A method according to claim 11, wherein further comprising causing the CAD system operating on the computer system…
Free in view of Rodrigue in further view of Gross in further view of Mintz fail to teach the following feature taught by ToolBox Tech:
… to provide a notification to one of the first potential supplier and the second potential supplier of non-selection (ToolBox Pg. 6- “Being a software vendor myself (SAP Business One), I understand the concern about letting us down easy. Sending a case of fine wine or a gift certificate for dinner for two at an upscale restaurant goes a long way towards restoring our self confidence and healing our bruised egos 🙂 Actually, I would recommend sending a simple "Dear Software Vendor" email stating that the vendor finished 4th or worse out of the three required. That should be sufficient. Keep it professional and leave the door open for future consideration. Both the vendor and the sender may cross paths down the road.”);
Free, Rodrigue and Gross are directed to analysis of suppliers in manufacturing environment. Mintz improves upon the supplier selection analysis. ToolBox further improves upon the selection analysis and notification. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Free in view of Rodrigue in further view of Gross in further view of Mintz to provide notification of non-selection, as taught by ToolBox, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Free in view of Rodrigue in further view of Gross in further view of Mintz with the motivation of leaving the door open for future consideration for both the vendor and the sender. (ToolBox Pg.6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent Publication No. 20030163381A1 to Spangler and US Patent Publication No. 20030212610A1 to Duffy et al.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/CHESIREE A WALTON/Examiner, Art Unit 3624
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624